DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 10/04/2022. Examiner notes the claims of 10/04/2022 are amended and annotated as if the proposed amendments submitted with the after-final of 08/17/2022 were entered, however they were not entered.  For example, claims 2 and 5 are incorrectly labeled as “Previously Presented”.  For the purposes of compact prosecution, the Examiner has treated the current claims as entering the proposed amendments of 08/17/2022.
Accordingly, claims 1-2 and 5 are newly amended. 
Claim 4 is cancelled.
Claims 1-3 and 5-12 are currently pending and have been examined. 

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 06, 2017. It is noted, however, that applicant has not filed a certified copy of the English translation of application JP2017[Symbol font/0x2D]118081 as required by 37 CFR 1.55.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Response to Arguments
Applicant’s remarks filed 10/04/2022, which refer to Applicant’s remarks dated 08/17/2022,  regarding the 35 USC § 101 rejection, have been fully considered but they are not persuasive.  Applicant argues that any allegedly abstract idea is incorporated into a practical application under Step 2A, prong two, as the claimed system provides an improved graphical user interface (Remarks 8/17, pg. 6).
Examiner respectfully disagrees.  If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.   For example, an indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP 2106.05(a)).
The problem this invention seeks to solve is that "an orderer that has ordered a product from an order recipient that manufactures made- to-order products has no means to check whether or not the product is manufactured according to a request made by the orderer, until the orderer receives the finished product. Therefore, inconvenience may occur, e.g. an orderer may receive a product that does not meet the orderer's request." With the "ordering system 1, the orderer can grasp the progress of manufacture of the ordered product. The orderer can check how the ordered product is manufactured, with reference to an image. The orderer can also exchange correspondence regarding a specific process of manufacture of the ordered product." (Specification, paragraphs 4 and 56).
The present claims are directed to commercial interactions (i.e. an abstract idea), and not directed to problems rooted in computer or user interface technology.  The crux of the invention, as is plain from their terms, quoted above, is facilitating correspondence between an orderer and manufacturer, and providing progress information on how the ordered product is manufactured.  The user interface is simply used to allow a user “to access information on manufacturing” and “make requests”, through the use of generic computing functions recited at a high level.  The Specification does not describe any improvements in the way computers and/or user interfaces carry out their basic functions.  Instead, the user interface and devices perform generic functions of exchanging visual and textual information between a manufacturer to an orderer.  “Information as such is an intangible,” hence abstract, and “collecting information, including when limited to particular content (which does not change its character as information), [i]s within the realm of abstract ideas.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1353–1356 (Fed. Cir. 2016).  Accordingly, the mere exchange of correspondence, whether that includes image information or requests related to the manufacturing process, does not provide a technical improvement. 
Applicant further argues that the Examiner’s prong two analysis on pg. 8 of the Final Rejection is flawed because it focuses on the additional elements (i.e. processor, terminal devices, user interface, etc.), and not the claim as a whole [Symbol font/0x2D]which Applicant argues provides an improvement in computer functionality (Remarks 8/17, pgs. 7-8)
The Examiner respectfully disagrees.  Identifying the additional elements recited in a claim is a necessary step in prong two.  “Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application” (2019 PEG).  The prong two analysis of the Final identifies the additional elements, then considers them in combination with the abstract idea (see “These additional elements … amount to no more than instruction to apply the abstract idea using a generic computer” and “they do not impose any meaningful limits on practicing the abstract idea”).  Therefore, as evidenced by the 2019 PEG, the analysis was proper.  The Examiner maintains that the claims do not provide a practical application of the recited abstract idea for at least reasons provided in the rejection and the above response.
Applicant further argues that Examiner’s assertion that the claim in unpatentable for “[u]sing a user interface to permit a user to access information on manufacturing as it occurs, is merely using the interface as a tool to perform the abstract idea” is inconsistent with Core Wireless and Data Engine Techs, in which specific user interfaces were held to be patent eligible under § 101 (Remarks 8/17, pg. 8).
The Examiner respectfully disagrees.  The present claims are critically different from those determined to be patent eligible in  Core Wireless and Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009 (Fed. Cir. 2018).  The present claims do merely use the interface as a tool to facilitate the exchange of product manufacturing progress information, while the inventions in the above-quoted Federal Circuit cases went beyond reciting generic computing functions in performance of an abstract idea by providing specific improvements to the way interfaces commonly performed computing functions.  For example, in Core Wireless the claims disclose “a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer”, and in Data Engine Techs, the claims provided a notebook-tapped interface which allows users to easily navigate through three-dimensional electronic spreadsheets.  These cases resulted in an improved user interface for electronic devices, not merely advances in business problems such as an orderer grasping the progress of manufacture of an ordered product by exchanging correspondence with the manufacturer.
Accordingly, the Examiner maintains that the additional elements do not integrate the abstract idea into a practical application.  
For the reasons above, the Examiner is maintaining the § 101 rejections of claims 1-3 and 5-12.

Applicant’s arguments filed 10/04/2022, which refer to Applicant’s remarks dated 08/17/2022,  with respect to the 35 USC § 103 rejection have been fully considered are not persuasive.  
Regarding claims 1-3 and 5-12, Applicant argues (1) Takaoka does not disclose wherein the user interface includes a first and second button “that are initially not displayed” on the user interface “at an initial time”; (2) nor does Takaoka teach or suggest “the second button being configured to generate an input field for input of the request data relating to the specified process”.

    PNG
    media_image1.png
    628
    957
    media_image1.png
    Greyscale
The Examiner respectfully disagrees.  FIGS. 22, 43, and 43 of Takaoka, each reproduced below, depict sequential views of the user interface (see ¶ [0259] “When the purchaser … clicks the second leftmost icon "under production" on the shipping status query window G-2 (FIG. 22), a production status display window shown in, e.g., FIG. 43 is displayed” and ¶ [0260] “FIG. 44 shows an example of a display window which includes a photographed image of one process and an operation window of the photographing devices 14, and exemplifies a case wherein the icon of "paint (1)" process is selected on the production status display window shown in FIG. 43” ).  


    PNG
    media_image2.png
    526
    647
    media_image2.png
    Greyscale
 
As shown above, the multiple icons appearing in FIG. 43 (e.g., “VEHICLE BODY”, “PAINT 1”, “PAINT 2”, etc.) are not originally displayed in FIG. 22.  FIG. 43 is generated and displayed after user selection of one of the manufacturing processes depicted in  FIG. 22 (see above citations to ¶ [0259]. Further, Takaoka describes that the production status display of FIG. 43, “displays icons indicating a plurality of processes (the assembly process of a vehicle body, painting process, inspection process upon completion, and the like) in the assembly line. When the user selects one of these icons, an image of the process corresponding to the selected icon is displayed”.  Accordingly, these selectable icons in FIG. 43 of Takaoka disclose a first and second button “initially not displayed on the user interface at an initial time” and “wherein the first button and second button are generated and displayed on the user interface at a time after the initial time in response to selection by the orderer of any one of the visual representations of each of the plurality of manufacturing process.
Applicant additionally argues it would not have been obvious to one of ordinary skill in the art to modify Takaoka’s user interface to have buttons that are initially not displayed at an initial time and displayed at a time after the initial time.  This argument is moot as the interface of Takaoka is not being modified to arrive at the claimed interface.

    PNG
    media_image3.png
    508
    630
    media_image3.png
    Greyscale
Regarding Applicant’s second argument, Takaoka does disclose the second button “generate[s] an input field for input of the request data relating to the specified process”.  The display in FIG. 44, reproduced below, is generated by pressing the “paint(1)” button, for example, from the plurality of buttons in FIG. 43 (see citations to ¶ [0260] above).  FIG. 44 displays “buttons for selecting one of the plurality of photographing devices 14 equipped at the “paint(1)” process, and adjusting the photographing device 14” (¶ [0260]).  These buttons of FIG. 44 function as inputs fields allowing a user to request a specific camera, and request adjustments to the camera during the paint(1) process.  Therefore, Takaoka discloses “the second button being configured to generate an input field for input of the request data relating to the specified process”.

For at least these reasons, the Examiner is maintaining a §103 rejection of claim 1 over Takaoka in view of Williams.  Similarly, dependent claims 2, 3, and 5-12 remain rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In the instant case, claims 1-3 and 5-12 are directed to a system (i.e. machine), and claims 8-11 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). The analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “enabling an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request”.
Specifically, claim 1 (representative) recites the steps of: receive data from… an orderer; transmit data to… an order recipient;… display information … receive order data that indicates specifications, a quantity, and a delivery deadline of a product that is to be manufactured, from… an orderer, …store the order data, transmit the order data to… an order recipient, receive image data that indicates an image of the product that is being manufactured or that has been manufactured, …store the image data… in association with a process that corresponds to the image data from among a plurality of processes that are required to be performed to manufacture the product, transmit… data including the image… to the orderer, receive, from… the orderer, request data indicating a request regarding a process selected from among the plurality of processes, the request data comprising a textual inquiry written by the orderer, transmit the request data to… the order recipient, receive, from… the order recipient, response data that indicates a response to the request indicated by the request data, the response data containing a written textual response to the textual inquiry, and transmit the response data to… the orderer to display the response data , the user display includes visual representations of each of the plurality of processes, wherein the user display … being configured to show the image indicated by the image data stored associated with a process specified by the orderer, and … being configured to generate an input field for input of the request data relating to the specified process, and wherein inputs are generated and displayed … at a time after the initial item in response to selection by the orderer  of any of the visual representations of each of the plurality of manufacturing processes.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “enabling an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract idea recited in representative claim 1 is certain methods of organizing human activity because enabling an orderer to check on the status of the product and assure the product is being manufactured by the order recipient according the orderer’s request is a commercial or legal interaction (i.e. sales activities or behaviors; business relations), and managing personal behavior or relations or interactions between people (i.e. following rules or instructions).  Thus, claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 (representative), recites additional elements including: a processor; a terminal device that is used by an order; a terminal device that is used by an order recipient; a user interface that is a screen, wherein the user interface includes a first button and a second button that are not initially displayed on the user interface at an initial time; and a storage.
These additional elements are described at a high level of generality in the Application’s Specification, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea.  It is clear from the claims themselves and the specification that these limitations require no improved computer resources which Applicant claims to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  The user interface buttons that are “not initially displayed on the user interface at an initial time” simply appends description of usual interface functionality (i.e. things that are not yet generated, are not displayed).  The specification summarily describes this process stating, “[u]pon the orderer clicking, with the right mouse button, for example, on a mark corresponding to any of the processes displayed on the progress check interface, an “image” button and a “request” button pop up as shown in FIG. 11”.  The high level description is indicative that this computing functionality is generic as it does not warrant any technical description.  Accordingly, these additional elements, individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely uses a computer to enable an orderer that has ordered a product from an order recipient, who manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request (claim 1) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly, claim 1 is ineligible.
Dependent claims 2, 3, 5 and 7 do not aid in the eligibility of independent claim 1 as they merely act to provide further embellishments of the abstract idea recited in claim 1. Accordingly, claims 2, 3, 5 and 7 are ineligible.
Dependent claims 6 and 8-11 further recite the additional element(s) of a computer; and a program stored in memory. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly, claims 6 and 8-11 are ineligible.
Dependent claim 12 recites the additional element: a camera that captures the image data.  The camera is recited at a high-level of generality and merely used to gather data used in the abstract process.  Therefore, the camera does not add meaningful limitations to the abstract idea beyond generally linking the process to a particular technological environment.  Accordingly, claim 12 is ineligible.

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (US 2003/01200369 A1 [previously recited]) in view of Williams et al. (US 2012/0066010 A1).
Claim 1 , Takaoka et al., hereinafter “Takaoka” discloses an ordering system comprising: 
a processor programmed to (¶ [0104], “a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”):
receive data from a terminal device that is used by an orderer (¶ [0101], “In the above arrangement, the user terminal 5, the vehicle manufacturer server 1, and the dealer server 2 can make two-way communications according to a general communication scheme via the Internet 3 so as to exchange information that pertains to estimation/ordering of a custom vehicle”);
transmit data to a terminal device that is used by an order recipient (see previous citations, i.e. vehicle manufacturer server 1 /dealer server 2);
generate user interface data that provides a user interface that is a screen to display information on the terminal device that is used by the orderer (Fig. 2, “DISPLAY” 22; ¶¶ [0103]-[0104]; ¶ [0110] “This module displays the top window (home page) of the custom vehicle estimation/ordering system on the user terminal”); and 
a storage that stores data (Fig. 2, “STORAGE DEVICE” 26; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard drive disk (HDD) for storing a program and the like”), wherein the processor is further programmed to:
receive order data that indicates specifications, a quantity, and a delivery deadline of a product that is to be manufactured, from the terminal device that is used by the orderer (¶ [0111] “Vehicle customize process (Vehicle specifications selecting process) (M2): This module provides the user terminal 5 an environment that can select a desired custom vehicle by repeating operations for selecting desired specifications from choices prepared in advance for a given vehicle type of automobile that the user (customer) of the user terminal 5 is seeing about purchasing”; ¶ [0112] “sends such request to the designated dealer”; ¶¶ [0154]-[0157]; ¶ [0237] “desired date of negotiation” (Examiner’s Note: Desired date of negotiation is comparable to delivery deadline)),
control the storage to store the order data (¶ [0169] “When the user selects a desired one from the displayed choices (specifications), the selected specification information is stored in the vehicle manufacturer server 1”),
transmit the order data to the terminal device that is used by the order recipient (see ¶ [0169] “stored in the vehicle manufacturer server 1” in previous citation),
receive image data that indicates an image of the product that is being manufactured or has been manufactured (Fig. 22; ¶ [0100] “The assembly state of the custom vehicle is photographed by a photographing device 14 such as a video camera, digital camera, or the like…”; ¶ [0249]; ¶ [0255]),
control the storage to store the image data received by the processor, in association with a process that corresponds to the image data from among a plurality of manufacturing processes that are required to be performed to manufacture the product (¶ [0255] “images photographed when the custom vehicle reached the corresponding processes may be stored in the progress management DB 32”),
transmit the user interface data, the user interface data including the image, to the terminal device that is used by the orderer, and cause the terminal device that is used by the orderer to display the user interface (¶ [0250]; ¶ [0251] “When the user has clicked the second leftmost photo image of the production line in the respective stages shown in FIG. 22, photographed images during assembly … are displayed on the user terminal 5”),
receive, from an operation on the user interface that is displayed on the terminal device that is used by the orderer, request data indicating a request regarding a processes selected from among the plurality of manufacturing processes… (Fig. 22; Figs. 43-33; ¶¶ [0250]-[0251];¶ [0259] “a production status window shown in, e.g., FIG. 43 is displayed.  This production status display window displays icons indicating a plurality of processes … in the assembly line.  When the user selections one of these icons, an image of the processes corresponding to the selected icon is displayed”; ¶ [0260]),
transmit the request data to the terminal device that is used by the order recipient (¶¶ [0299]-[0300] “The remote-control operation window shown in FIG.39 is displayed on the user terminal 5 for the purchaser … and the automatic machine equipped in the assembly participation process is controlled in response to remote control by the purchaser”),
receive, from the terminal device that is used by the order recipient, response data that indicates a response to the request indicated by the request data … (FIGS. 43-44; ¶¶ [0259]-[0260] “When the user selections one of these icons, an image of the processes corresponding to the selected icon is displayed”; ¶¶[0299]-[0300] “The operation window shown in, e.g., FIG. 39 displays an image obtained by photographing the state of the assembly participation process, and also software buttons and the like for selecting the photographing device 14 used to photograph the assembly participation process”), and 
transmit the response data to the terminal device that is used by the orderer, and cause the terminal device that is used by the orderer to display the response data as part of the user interface (see previous citations),
the user interface includes visual representations of each of the plurality of manufacturing processes (FIG. 22; FIG. 43; ¶ [0250] “the shipping status query window G-2 … presents the progress status in a plurality of stages from production until shipping of that custom vehicle by means of graphics indicating the current status, and images (photographed images) indicating respective stages”),
wherein the user interface includes a first button and a second button that are initially not displayed on the user interface at an initial time (FIG.22 and FIG. 43; ¶ [0259] “When the purchaser subscribes to such pay option, and when the user of the user terminal 5 as the purchaser accesses this system … and clicks the second leftmost icon "under production" on the shipping status query window G-2 (FIG. 22), a production status display window shown in, e.g., FIG. 43 is displayed. This production status display window displays icons indicating a plurality of processes (the assembly process of a vehicle body, painting process, inspection process upon completion, and the like) in the assembly line. When the user selects one of these icons, an image of the process corresponding to the selected icon is displayed”), the first button being configured to show the image indicated by the image data stored associated with a process selected by the orderer (¶ [0259] “When the user selects one of these icons, an image of the process corresponding to the selected icon is displayed”; FIG. 43), and the second button being configured to generate an input field for input of the request data relating to the selected process (Figs. 22 and 43-44; ¶ [0260] “FIG. 44 shows an example of a display window which includes a photographed image of one process and an operation window of the photographing devices 14, and exemplifies a case wherein the icon of "paint (1)" process is selected on the production status display window shown in FIG. 43. This display window displays, as a man-machine interface, buttons for selecting one of the plurality of photographing devices 14 equipped at the "paint (1)" process, and adjusting the photographing states (zoom, tilt, pan, and in-focus states) of the selected photographing device 14, and also a display area of an image photographed by the selected photographing device 14”, Examiner’s Note: The buttons of FIG 44, which are generated after selection of a button in FIG. 43, are input fields for inputting request data related to the selected process (i.e. buttons for selecting one of the plurality of photographing devices 14 equipped at the "paint (1)" process, and adjusting the photographing states (zoom, tilt, pan, and in-focus states),
wherein the first and the second button are generated and displayed on the user interface at a time after the initial time in response to selection by the orderer of any one of the visual representations of each of the plurality of manufacturing processes (FIGS. 22 and 43; Examiner notes the buttons of FIG. 43, which are generated after selecting a manufacturing icon in FIG. 22, are displayed after the initial time (i.e. after the time FIG. 22 is displayed), see ¶ [0259] and previous citations).
Takaoka does not disclose:
…the request data comprising a textual inquiry written by the orderer, and
… the response data comprising a written textual response to the textual inquiry.
However, Williams et al. “hereinafter Williams” [Symbol font/0x2D]which like Takaoka is directed to connecting buyers with service providers[Symbol font/0x2D] teaches:
the request data comprising a textual inquiry written by the orderer (Williams ¶ [0102] “Actions display 360 includes one or more selectable controls that initiate functions of the customer interface 270.  In this example, the actions display 360 includes a message control 380, which can be selected by the customer 106 to send a message to the repair site” and “the message control 380 initiates an e-mail message”) and 
the response data comprising a written textual response to the textual inquiry (Williams ¶¶ [0115]-[0116] “The project messages display 372 displays messages that have been sent to or from the customer 106 through the status engine 222. The messages include, for example, an identifier of who the message is from and who the message is to, a date and time that the message was sent, a subject of the message, the text of the message, and message attachments, if any”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the request of Takaoka to include the textual inquiry and response data as taught by Williams.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Takaoka to include the textual inquiry and response data of Williams to keep open communication between the parties involved in the repair (Williams ¶ [0116]).
Although not relied upon for the following limitation, Examiner notes that Williams additionally teaches a first button and second button for requesting additional information which are initially not displayed on the user interface at an initial time, and generated and displayed at the user interface at a time after the initial time in response to selection by the orderer (Williams: FIG. 6 and 7; ¶¶ [0095]-[0097], see discussion of the interface in FIG. 7 being displayed after the interface in FIG. 6; ¶ [0102] “message control 380”; ¶ [0114] “The pictures are selectable to view an enlarged version of the picture”).

Claim 2, the combination of Takaoka in view of Williams teaches the ordering system according to claim 1. Takaoka further discloses wherein the processor is programmed to:
receive, from the terminal device that is used by the order recipient, manufacture schedule data indicating scheduled periods in which the manufacturing processes that are required to be performed to manufacture the product are to be respectively carried out (Figs. 22 and 43; ¶0258 “Furthermore, after the order of the custom vehicle is placed to the vehicle manufacturer, and an actual production plan is determined in a management computer or the like, the scheduled dates (and times) the custom vehicle will reach the respective processes can be automatically and easily calculated on the basis of the production plane”),
control the storage to store manufacture schedule data (Fig. 22; ¶ [0258]; ¶ [0267] “Information …such as a shipping date/status, and the like of the custom vehicle corresponding to the input ID/password, which information is stored in the progress management DB 32, is read out”), 
generate the user interface data so as to include scheduled periods indicated by the manufacture schedule data (Figs. 22 and 43; ¶0258 “an actual production plan is determined in a management computer or the like, the scheduled dates (and times) the custom vehicle will reach the respective processes can be automatically and easily calculated on the basis of the production plane, the production performance (tact) of the assembly line (production line) used]…Hence, an e-mail message that describes the calculated scheduled dates (and times) is sent to the user, and when the user accesses the shipping status query window G-2 (FIG. 22), the current status of the custom vehicle, assembly of which is in progress, may be presented to that user in real time”), and 
transmit the user interface data including the scheduled periods, to the terminal device that is used by the orderer (Figs. 22 and 43; ¶0258 “Hence, an e-mail message that describes the calculated scheduled dates (and times) is sent to the user, and when the user accesses the shipping status query window G-2 (FIG. 22), the current status of the custom vehicle, assembly of which is in progress, may be presented to that user in real time”).

As per claim 3, the combination of Takaoka in view of Williams teaches the ordering system according to claim 1.  Takaoka further discloses wherein the processor is programmed to
receive, from the terminal device that is used by the order recipient, estimated expense data indicating the estimated expense involved in manufacture of the product (Fig. 26; ¶¶ [0166]-[0168] “FIG. 26 shows an example of the account window … this window displays the manufacturer's suggested retail price of a vehicle unit, the selected specification items based on which the former retail price is calculated, and manufacturer's suggested retail prices of those items”, ¶ [0202] “The estimation/evaluation request process (M3) includes a function of sending/receiving” and ¶ [0258] “management computer”), and 
transmit the estimated expense data to the terminal device that is used by the orderer (Fig. 26; ¶0098 “user terminal”; ¶¶ [0166]-[0168] “this window displays the manufacturer's suggested retail price of a vehicle unit, the selected specification items based on which the former retail price is calculated, and manufacturer's suggested retail prices of those items”; ¶ [0202] “The estimation/evaluation request process (M3) includes a function of sending/receiving”).
As per claim 5, the combination of Takaoka in view of Williams teaches the ordering system according to claim 1. Takaoka further discloses:
wherein the order recipient includes a plurality of workers (Fig. 44; ¶ [0261] “this display window includes the names of operators who are concerned in objective processes”), and
the processor is programmed to:
receive, from the terminal device that is used by the order recipient, worker identification data that identifies workers who are respectively in charge of the plurality of manufacturing processes (Fig. 44; ¶ [0258] “management computer”; ¶ [0261] “Since this display window includes the names of operators who are concerned in objective processes, the sense of responsibility on jobs can be improved on the part of these operators”), 
control the storage to store the worker identification data (¶ [0289] “Furthermore, information associated with the name, photo, profile, and the like of an operator in charge of each process (assembly, inspection, or the like) corresponding to the photographed image is acquired from a database”), and 
transmit the response data to a terminal device that is used by a worker who is in charge of the process for which the request has been made and is identified by the worker identification data from among the plurality of workers (Fig. 37; ¶ [0261]; ¶¶ [0284]-[0286]; ¶ [0289] “Furthermore, information associated with the name, photo, profile, and the like of an operator in charge of each process (assembly, inspection, or the like) corresponding to the photographed image is acquired from a database”).

As per claim 6, the combination of Takaoka in view of Williams teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 1 (see citations above for claim 1; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).
As per claim 7, the combination of Takaoka in view of Williams teaches the ordering system of claim 2.  All additional limitations as recited in claim 7 have been analyzed and rejected by the same rational provided with respect to claim 3, and do not introduce any additional narrowing of the scopes of the claims. Therefore, claim 7 is rejected by the same rational as cited in claim 3.

As per claim 8, the combination of Takaoka in view of Williams teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 2 (see citations above for claim 2; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 9, the combination of Takaoka in view of Williams teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 3 (see citations above for claim 3; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 10, the combination of Takaoka in view of Williams teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 5 (see citations above for claim 5; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 11, the combination of Takaoka in view of Williams teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 7 (see citations above for claim 7; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).
 
As per claim 12, the combination of Takaoka in view of Williams teaches the ordering system according to claim 1.  Takaoka further discloses, further comprising:
a camera that captures the image data that indicates the image of the product that is being manufactured or that has been manufactured (¶ [0100 “The assembly state of the custom vehicle is photographed by a photographing device 14 such as a video camera, digital camera, or the like arranged near the assembly line 13”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Rojas Molina) focuses on the implementation and evaluation of a Web-centric process that supports the inspection process in the architecture, engineering, and construction industries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625  
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625